Case: 20-60755     Document: 00515913779         Page: 1     Date Filed: 06/24/2021




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                     June 24, 2021
                                  No. 20-60755
                                Summary Calendar                    Lyle W. Cayce
                                                                         Clerk

   Carla Julianyela Viloria Rebolledo,

                                                                        Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                      Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A209 114 756


   Before Jones, Barksdale, and Stewart, Circuit Judges.
   Per Curiam:*
          Carla Julianyela Viloria Rebolledo, a native and citizen of Venezuela,
   seeks review of the Board of Immigration Appeals’ dismissing her appeal
   (which it deemed interlocutory) from an Immigration Judge’s (IJ) granting
   the Department of Homeland Security’s (DHS) motion for reconsideration.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60755        Document: 00515913779        Page: 2     Date Filed: 06/24/2021




                                    No. 20-60755


   The IJ previously denied DHS’s motion to reopen immigration proceedings
   following the IJ’s granting Viloria Rebolledo’s motion for adjustment of
   status—the IJ then granted the above-referenced DHS’s motion for
   reconsideration.
          Our jurisdiction is limited to reviewing a “final order of removal”. 8
   U.S.C. § 1252(a)(1); Moreira v. Mukasey, 509 F.3d 709, 713 (5th Cir. 2007).
   Viloria Rebolledo’s petition, however, does not involve a challenge to such
   an order. Therefore, we lack jurisdiction to consider it.
          DISMISSED.




                                         2